 



As of October 13, 2004

Exhibit 10.17

[Portions herein identified by ** have been omitted
pursuant to a request for confidential treatment and
have been filed separately with the Commission
pursuant to Rule 24b-2 of the Securities Exchange
Act of 1934, as amended]

WPT Enterprises, Inc.
Attn: Adam Pliska
1041 North Formosa Avenue
Suite 99
West Hollywood, CA 90046

     
Re:
  “World Poker Tour” – Amendment Number 6 to Season 2 Agreement

  [( Contract #: WPT002/COP/TRV/PL/SC/CG)]

Dear Ladies and Gentlemen:

     Reference is made to (i) that certain master agreement (the “Master
Agreement”) dated as of August 22, 2003 between WPT ENTERPRISES, INC. f/k/a
WORLD POKER TOUR, L.L.C. (“Producer”) and THE TRAVEL CHANNEL, L.L.C. (“TRV”);
(ii) that certain agreement attached to the Master Agreement (the “Attachment”),
dated as of August 22, 2003 between Producer and TRV in connection with the
second season of the television production currently known as the “World Poker
Tour” (the “Program”); (iii) that certain fully executed Amendment to Season 2
Agreement (the “First Amendment”), dated as of April 22, 2004; (iv) that certain
fully executed Amendment Number 2 to Season 2 Agreement (the “Second Amendment”)
dated as of May 10, 2004; (v) that certain fully executed Amendment Number 3 to
Season 2 Agreement dated as of July 23, 2004 (“Third Amendment”); (vi) that
certain fully executed Amendment Number 4 to Season 2 Agreement (the “Fourth
Amendment”) dated as of June 25, 2004; and (vii) that certain fully executed
Amendment 5 to Season 2 Agreement dated as of August 9, 2004 (the “Fifth
Amendment”) . The Master Agreement and the Attachment, as amended by the First
Amendment, the Second Amendment, the Third Amendment, the Fourth Amendment, and
the Fifth Amendment are collectively hereinafter referred to as the “Agreement”.

     Except as otherwise defined herein, capitalized terms used but not defined
herein shall have the meanings set forth in the Agreement. The parties hereby
agree that the Agreement shall be supplemented and amended as follows:



  1.   TRV hereby approves and Producer agrees to produce a two (2) hour
Additional Series Episode entitled “Doyle Brunson’s North American Poker
Championship” hereafter referred to as the “Doyle Brunson Additional
Series Episode”. TRV further acknowledges that the Doyle Brunson Additional
Series Episode shall be held at the Bellagio for Season 3 but may be held at an
alternative location in the future, subject to TRV’s approval.     2.   In
consideration for the performance by Producer of its obligations hereunder and
under the Agreement in connection with the Doyle Brunson Additional
Series Episode, TRV agrees to pay Producer, and Producer agrees to accept, a
License Fee in the amount of ** in lieu of the standard ** License Fee solely;
provided that, such reduction shall only apply in connection with the applicable
License Fee payable in Season 3 for the Doyle Brunson Additional Series Episode.
The License Fee will be paid by TRV to Producer in accordance with the terms of
the Agreement, including, without limitation, a payment of ** within fourteen
(14) days of the receipt of insurance policies required to be delivered as
Program Materials. TRV acknowledges that the Licensee Fee for the Doyle Brunson
Additional Series Episode shall automatically revert to

 



--------------------------------------------------------------------------------



 



the standard License Fee, including applicable seasonal increases, in connection
with each Additional Series Order. For purposes of clarity, should TRV exercise
an Option for the Season 4 Additional Series Order, the Licensee Fee payable in
connection therewith shall be ** .



  3.   The production and exploitation of the Doyle Brunson Addition
Series Episode is in all respects subject to the terms of the Agreement as
applicable to Additional Series Episodes, as the same may be amended from time
to time, except as amended hereby, provided that TRV hereby approves the
Production Schedule for the Doyle Brunson Additional Series Episode attached
hereto as Exhibit A, the Payment Schedule for the Doyle Brunson Additional
Series Episode attached hereto as Exhibit B, and the Production Budget for the
Doyle Brunson Additional Series Episode attached hereto as Exhibit C.     4.  
TRV hereby acknowledges that the first Season 3 Special (i.e., “Battle of the
Champions”) previously ordered by TRV shall be replaced by the TRV approved
Season 3 Special “Poker by the Book” (hereinafter referred to as “First
Special—Season 3”). TRV and Producer acknowledge and agree that the previously
approved Production Budget, Payment Schedule and Production Schedule for the
Special “Battle of Champions” as approved in and attached to the Third Amendment
shall hereafter apply, without amendment, to the First Special—Season 3 (i.e.,
“Poker by the Book”).

Except as otherwise herein expressly amended and supplemented, the Agreement is
in all other aspects hereby ratified and confirmed. Please acknowledge your
acceptance of the foregoing by signing in the space provided below.

                              Very truly yours,
 
                            THE TRAVEL CHANNEL, L.L.C.
 
               

          By:   /s/ Daniel W. Russell

               
 
                            Printed Name: Daniel W.Russell             Title: V
P Programming             Date: 11-17-04 WPT ENTERPRISES, INC.            
 
               
By:
  /s/ Adam Pliska            

               
 
                Printed Name: Adam Pliska             Title: General Counsel    
        Date: 11-17-04            

 



--------------------------------------------------------------------------------



 



Exhibit A

Doyle Brunson Additional Season Episode
Production Schedule

One (1) Page to Follow

 



--------------------------------------------------------------------------------



 



World Poker Tour

Season III – 2004-2005

Production Schedule

                                                                Season III –
World Poker Tour Series – Tour Events     Ep. #     Episode     Pre-Prod.    
Production     Post Prod.     Rough Cut     Fine Cut     Promo     Masters    
REV Airdate    
316
    Doyle Brunson     09/14/04-10/17/2004     10/17/04-10/24/04    
10/24/04-1/18/04     12/22/04     01/17/04     01/17/04     01/19/04    
03/30/05    

 



--------------------------------------------------------------------------------



 



Exhibit B

Doyle Brunson Additional Series Episode
Payment Schedule

One (1) Page to Follow

 



--------------------------------------------------------------------------------



 



World Poker Tour
Payment Schedule

                                                                               
              C                                               B           **    
                                          **           Payment within 14        
  D                                   Payment within 30           days of
deliver to           ** Payment within                             A     days
prior to           and approval by DCI           14 days of delivery            
                **     commencement of     B     of the all Program     C     to
and approval by     D                 LICENSE     Upon Mutual     scheduled WPT
    Delivery     Production     Delivery     DCI of all Final     Delivery      
    EPISODE     FEE     Execution     Events     Date     Milestone Materials  
  Date     Program Materials     Date          
316 Doyle
Brunson/Bellagio
    **     **     **     22-Sept-04     **     19-Jan-05     **     2-Feb-05    
**    
 
                                                         
TOTALS
    **     **     **           **           **           **    

 



--------------------------------------------------------------------------------



 



Exhibit C

Doyle Brunson Additional Series Episode
Production Budget

Twelve (12) Pages to Follow

**

 